  Case 21-11829-amc                         Doc 15      Filed 07/29/21 Entered 07/29/21 23:27:37                                       Desc Main
                                                        Document     Page 1 of 2




                                                                                                                                       I Check if this is an
                                                                                                                                           amended filing



Official Form 106C
Schedule C= The Properl:y You Claim as Exempt                                                                                                         04/1 9

Be as complete and accurate as possible lf two married people are filing together, both are eciijally responsible for supplying correct information
Using the property you listed on Schedu/e Are. Property (Official Fom 106A/B) as your source, list the property that you claim as exempt lf more
space is needed. fill out and attach to th,s page as many copies of Part 2 Adc//t/ona/ Page as necessary On the top of any additional pages, write
your name and case number (If known).

For oacn item Of property you claim a8 exempt, you must Specify the amount Of the exemption you claim. One way of doing 8o is to sfato a
spocjfic dollar amoiint a8 exempt. Altomatively. you may claim the full fair market value Of the property being exempted up to the amount
Of any applicable Statutory limit. Somo oxomption8-such a8 those for health aids. rights to rocoivo certain benefits, and tax®xompt
rotiroment funds-may be iinlimitod in dollar amount. Howovor, if you claim an exemption of 100% of fair market value under a law that
llmlt§ the exam ption to a particlJlar dollar amount and the valiio of the property iB detorminod to ®xcoed that amount, your oxomption
would be limited to the applicable Statutory amount.


              ld®lltify tbo Property YOU Claim as Exempt


 1 ` Whlch Sot of exem p(lone are you claiming? Check one on/y, ever) /i yorir apoL/se /s f///'ng w/fb you

      I You are c!aiming state and fecleral nonbankruptcy exemptions      11 u S.C § 522(b)(3)
      G] You are c!aiming federal exemptions    11 U S C § 522(b)(2)



 2. For any property you list on Schedu/e A/B that you claim as oxompt, fill in the lnfomatlon below.


       Bdefdescrlptlon oftho property end llne on     Current value oftli®      AmoLintofth® exenptron you claim           §pcelflc lace that allow exemptlori
       Scbegivfe A/B that llst8 thlg property         D®Ttion you ovlrn

                                                       Coq]ry the value. from    Check only one box for each exemption.
                                                       Schedule NB

      Bud                                                                                                                  11 USC Sec 522(d)(3)
      a=in            HOuwhdqqch                       .    700.00              a $ 5.700.00
                                                                                I 100% of fall marl(et value. up to
      !#Afl 6                                                                       any applicablo statutory limit


      Brle'
      descriptlon,       Electron ics                   $ 900.00                . $ 900.00                                 11 USC See 522(d)(3)
      L±nc%frd#eAre -                                                           I 1 ooo/o of falr market value, up to
                                                                                    any applicable statutory IImJt

      Bnef
      descrlptlon
                         Clothes                        $ 750.00                D $ 750.00                                 11 USC See 522(d)(3)
      Line from                                                                 D 1 oo% of fair market value, up to
      ScrieduleAre.      11                                                         any appllcable statutory limit


 3.   Are you claiming a homestead exemption of more than $170,3§0?
      (Subject to adjustment on 4/01a2 and every 3 years after that for cases filed on or after the date of adiustment )

      a
      ] Yes Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

          DNo
          Dyes


                                                       Schedule C: The Property You Claim ac Exemi]t                                            page 1 of 2.
  Case 21-11829-amc                       Doc 15     Filed 07/29/21 Entered 07/29/21 23:27:37                                       Desc Main
                                                     Document     Page 2 of 2

                  Grace Louise Dahlquist                                                                           21 -1 1829




             Addltlorral Pa®®

      Bdef de8criptlon of the proiiorty and llno    Currout va[uo Of the      Amount Of trio exomptlon yoLI cfalm       Speclfic la`ve that allow exemption
      on ScAod8/a A0 that u8ts thl8 properti/       portion you own
                                                    Copy the value from       Check only one bcix for each exempeon
                                                    Scherfule Arfe

     L"
     £in             Janch,                             .        425.00       I$        425.00
                                                                                                                       11 Use See 522(d)(4)

     Line from          12                                                    D 1 oo°/a of fall market value, up to
     SchedlJle AJB '                                                             any appl lcable statutory llmit

     Brlef                                                                                                             11 Use Sec 522(d)(3)
                        I)arson/hrii ls:ehnlfl      $                150.00   D$          150.00
     description:
     line from                                                                I 1oo% of falr market value, up to
                        14                                                       any applicable statutory IImit
     Schedule Are `


     Bnef                                                                                                              11 Use Sec 522(d)(5)
                        crash                       $                 37.00   I$          37.00
     description'
     Line from                                                                D 100% of fair market valiie, up to
     Schedule AJB                                                                any applicable statutory limit


     Bnef                                                                                                              11 USC See 522(d)(5)
                        Checkin                     $                134.00   D$          134.00
     descrlptJon.

     Line from                                                                I 1 ooo/o of fair market value, up to
     Schedule Are                                                                any applLcable statutory limit

     Bnef                                                                                                              11 USC Sec 522(d)(11 )(D)
                        Personal                                              D$     25,150.00
     description
     Llne from                                                                I 1 oo°/o of fair market value, up to
     Schedljle Are                                                               any appllcable statutory limit


     Brlef
     desorjptlon.

     Llne from                                                                I 1 oo°/a of fa]r market value, up to
     Schedule AJB'                                                               any appl lcable statutory IImit


     Br'ef
     description'

     line from                                                                a 1 oo°/a of falr market value, up to
     Schedule AJB                                                                any applicable statutory limJt

     Bnef
     deserlption
     Line from                                                                I 100% of falr market value, up to
     Schedule Aft.                                                               any appltcable statutory limlt


     Bnef
     deseription
     Li ne from                                                               D 1 oo°/a of falr market value, up to
     Schedule Are.                                                               any appllcable statutory limlt


     Bnef
     descrlptien'
     Li ne from                                                               D 100% of fa[r market value, up to
     Schedule An3                                                                any appllcable statutory limlt

     Brlef
     descrlptlon

     LI ne from                                                               I 1 oo°/a of fall market value, up to
     Schedule Are .                                                              any appllcable statutory IImlt


     Brlef
     description

     Line from                                                                I 100% of fair market value, up to
     Schedule An3 ,                                                              any applicable statutory llmit



Official Form 106C                                 Sch®dulo C: The Property You Claim a8 Exempt                                          page i o' 1
